Title: To James Madison from George Davis, 11 May 1804 (Abstract)
From: Davis, George
To: Madison, James


11 May 1804, Tunis. “The letter you did me the honor to write, on the 26th. Decembr. 1803 was handed me with its enclosures, on the evening of the 24th. Ultimo by Rd. OBrien Esqr; who came here in the U: S: Schooner Enterprise, at the request of the Consul General Lear, ‘in order to confer with me and ascertain the precise expectations of the Bey of Tunis, and close our affairs, with this Regency if it could be on admissible terms’—No. 1 contains Copies of Mr. OBriens, communications to me.
“The President’s letter was delivered to the Bey, on the morning of the 27th. when Mr. OBrien was presented; not as one authorised to enter into any negociation with His Excellency, but as the Ex Consul of the U: S: for Algiers who offered this mark of respect to Hamouda Bashaw Bey of Tunis. I have the honor to enclose you No. 2, all that transpired during Mr. O:B:s Stay, and as worded, by himself—on the evening of the 29th. was sent for by the Commercial Agent, who in the course of conversation expatiated largely, on the advantages resulting from our Peace with this Regency; and contrasting it with the insignificancy of the offers made, for its retention—these were answered, by shewing, that the advantages were mutual; and that his Master, had a greater commercial interest, in the preservation of the Peace with the U: S: than mine; as we should be enabled to continue our commerce in those Seas in case of a War, while, all his Ports would be placed in the situation Tripoli now is—he gave me many assurances of his friendly influence, (which has been exercised on a former occasion) and concluded, with observing, that nothing would be done, unless my visits were made alone—altho His Excellency, was much the friend of Mr OB: and sensible of his attention, he did not wish him (Mr OB) to be informed of the man[n]er Affairs, were transacted in his Regency.
“Comodore Preble, arrived on the evening of the 1st. Inst. and sailed with Mr. OB: the following afternoon—on the 3d, visited the Sapatapa at the Commercial Agents, where the discussion, was again renewed. The Sahabtapa, commencd with observing, that [‘]his Master, had charged him to say, and me to make known to my Govt. that Hamouda Bashaw was not a mendicant, nor, even in distress— that he did not ask alms—and considered the offers made him rather, as an indignity, than, mark of our Friendship—with respect to the President’s letter, which had been read, it was most friendly and satisfactory—he stated that his Master expected we would observe the rule of all Christian Nations, towards him; that his political existence, not only urged him to repeat the request; but would force him, to insist on a compliance with the demand; (to wit) of sending a Regalia of Naval Stores every two years—that we had made too great a difference, between him, and the Dey of Algiers; he was not inferior, and would be treated with the same respect—his Master asked no more than we gave there; and would receive no less—that if (as had been insinuated by our old friends) we felt a disposition, to change the System of Barbary; we had only to continue the War with Tripoli and withold our Regalia from Algiers; and nothing would be expected from His Master’—much was said by me, on our strict, and religious observance to Treaties, and which was offered as the sole reason for having sent any Naval Stores to Algiers—he simply answered, ‘whatever may be the motives, the effect with respect to my Master, is still the same.’
“I then repeated the arguments before stated, and concluded with assuring him, that the expectations of the Bey were most vain—that the U: States, would never send a Cargo of Naval Stores, to the Regency of Tunis, if war should be the consequence—on the 6th. was sent for, by the Sahabtapa when the same conversation was repeated but with less warmth on his part; he thus concluded—‘a handsome consular regalia, will certainly be sent, to the Prime Minister, and to the Sahabtapa; in addition to which something is expected for Sidi jussuph, the Friend, and Advocate of your Govt.; a Biennial present, in Naval Stores, to commence from this date; or their value in cash agreable to what they can be procured for in Trieste; on these terms alone, we shall continue long and lasting Friends.’ I informed him that I would write altho I was well satisfied, my Master, would never consent to any farther sacrifices, than had been already offered.
“The Bey, and his Ministers are too much occupied at this moment; with the movements of the Grand Signior, and Emperor of Russia (from whom they have long expected an unpleasant visit) to determine immediately on our affairs—they also wait the result of our measures, now in Prosecution against Tripoli—and rest assured Sir, unless a National Character be established, on the Ruins of that Pirate, we shall never remain in security, with this. I send a copy of this dispatch by an express to the Consul Genrl. Lear, whose advice on this, and every other occasion, will guide my conduct.
“The Tunisian Property, is paid for to the amount of four thousand, six hundred, and twenty three dollars, including all demands for the charter of a vessel to Malta—Demurage &c &c. The Demoiselle Anne Porcile, has received her tiskara, the expences of which I have been compell’d to pay by order of the Bey. Altho the Consulate of the U. States, at this Regency is placed far beneath that of any other Nation—I should feel no reluctance; but rather, a sensible pleasure by a prompt compliance, with your orders, relative to the dismission of the Secretary, was I not well convinced it would prove an injury to the Interest of my country—there is at all times a great necessity, for a Confidential Person, who is acquainted with the languages of the Country, but under existing circumstances, an indispensable one—I have therefore with the advice and consent of Comodore Preble, retained him untill your farther orders—I have the honor to enclose you No. 3, his letter on the subject; as also No. 4 his letter, to the Bey, as mentioned in mine of the 8th. Ult.”
